Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over 2007/182350 in view of 2015/0137721 both cited by Applicant.

2007/182350 discloses in fig 2,6  are  synchronous motor  (102), controller (106) to control operation of motor,  , wherein controller comprises limiter (104) that limits a current contributing to torque generation by permanent magnet motor to predetermined maximum set value based on a predetermined tightening torque  and see paragraphs 47-83 . 2007/182350 lacks disclosing power tool and equation as disclosed in claim 3  where K and J are constant, dw/dt  is a differential value of angular speed , T is predetermined target tightening torque and T0 is predetermiend loss torque.   2015/0137721 discloses power tool and equation as disclosed in claim 3, see paragraphs 36-39 fig 1 comprise motor (8), calculating a current generated by torque using formula J-d w/dt = KTi-B w-t where e  d w/dt is a differential value of angular speed of motor, t is load torque , KT is torque constant and B is frequency constant,  current value is linearly related to load torque, differential value of angular speed of motor.  All achieve the motor current , load control rule settings, ie  gives technical enlightment of motor control rules by setting motor current and load torque, motor angular speed differential value are 


Prior art EP 1447177 discloses limiter and power tool and torque . 





     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo Colon Santana  can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846